Citation Nr: 1031117	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  09-27 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an equilibrium disability, 
to include as secondary to the service-connected bilateral 
hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter





INTRODUCTION

The Veteran served on active duty in the United States Navy from 
February 1943 to February 1946, during World War II.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision in which the RO, 
in pertinent part, denied the Veteran's claim.  This claim was 
previously before the Board in September 2009 and was remanded 
for further development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not receive a diagnosis of equilibrium disorder 
until many years after discharge from service and there is no 
medical evidence relating the Veteran's current equilibrium to 
service or to the Veteran's service-connected hearing loss.  


CONCLUSION OF LAW

Equilibrium disorder was not incurred in, or aggravated by, 
active service, and equilibrium disorder is not proximately due 
to, or the result of, service-connected hearing loss.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before an initial 
unfavorable decision on a claim for VA benefits.  Pelegrini, 18 
Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection for an equilibrium disability, to include as 
secondary to the service-connected bilateral hearing loss 
disability, in the November 2007 rating decision, he was provided 
VCAA notice.  The VCAA letter indicated the types of information 
and evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  Thereafter, the Veteran received additional notice in 
January 2009, pertaining to the downstream disability rating and 
effective date elements of his claim, with subsequent re-
adjudication in a June 2009 statement of the case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield, 444 F.3d 
at 1333.  

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, statements 
from the Veteran and his representative, and the report of a May 
2010 VA examination report.  The Veteran has not indicated that 
he has any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The Veteran and his representative have been accorded 
ample opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103.

II.  Analysis

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  See 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  Service connection will also be presumed for 
certain chronic diseases if manifest to a compensable degree 
within one year after discharge from service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis 
for a disability which is proximately due to or the result of a 
service connected disease or injury; or, for any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service- connected disease 
or injury, and not due to the natural progression of the 
nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b)); see 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board has reviewed the Veteran's service medical records and 
observes that they are entirely negative for complaints of or 
treatment for equilibrium disability.  

Subsequent to service, the Veteran complained of continued 
problems with balance and gait instability.  An August 2007 VA 
treatment record shows that the Veteran complained of having 
problems with his balance.  A May 2010 VA examination shows that 
the Veteran has an extensive history of diabetes, including 
chronic renal insufficiency and neuropathy.  The examiner opined 
that he believed that the Veteran's dizziness was a consequence 
of orthostatic hypotension.  The duration of the dizziness and 
the fact that it occurs with rising from seated or lying position 
is characteristic of orthostatic hypotension.  The examiner 
opined that he believed the Veteran does not have benign 
positional vertigo, as he does not experience dizziness with 
rapid head movements.  The examiner stated that orthostatic 
hypotension is frequently associated with neuropathy such as has 
occurred in this Veteran as a consequence of diabetes.  The 
examiner opined that it is less likely than not that the 
Veteran's dizziness is associated with his hearing problems or 
tinnitus in any way.  

There is no evidence of record which relates the Veteran's 
equilibrium disorder to his military service or to his service 
connected hearing loss.  In fact, the only medical nexus evidence 
is the May 2010 VA examination report which finds that the 
Veteran's equilibrium problems are etiologically related to his 
orthostatic hypotension and diabetes.  

After a review of the record, the Board finds a preponderance of 
the evidence to be against the Veteran's claim of service 
connection for equilibrium disability, to include as secondary to 
the service-connected bilateral hearing loss disability.  The 
evidence of record does not indicate that an equilibrium 
disability was incurred in service or within one year of service, 
or that equilibrium disability was caused or aggravated by his 
service-connected hearing loss.  

Consequently, in the absence of evidence linking an equilibrium 
disability, to service or to the service-connected hearing loss 
disability, the Board does not find that the competent medical 
evidence of record supports the Veteran's claim, and this claim 
must be denied.

In reaching these determinations, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the Veteran's claims, the doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for equilibrium disorder, to 
include on a secondary basis, is denied.   




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


